October 27, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        KENNETH W. ISAAC, Appellant

NO. 14-16-00728-CV                          V.

                      CONSTANCE BURNSIDE, Appellee
                     ________________________________

       This cause, an interlocutory permissive appeal from an order denying
appellant’s, Kenneth W. Isaac, traditional motion for summary judgment in favor
of appellee, Constance Burnside, signed, August 2, 2016, was heard on the
transcript of the record. The record shows that the requirements for a permissive
appeal pursuant to Section 51.-14 of the Texas Civil Practice and Remedies Code
have not been satisfied. Accordingly, we deny the petition.

      We order appellant, Kenneth W. Isaac, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.